 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8      FRANK BELLUE,

 9                              Plaintiff,                 CASE NO. C18-855 RSL-BAT

10           v.                                            PRETRIAL SCHEDULING ORDER

11       DEPARTMENT OF CORRECTIONS,

12                              Defendant.

13          Defendant has filed an Answer to plaintiff’s pro se Complaint. The Court therefore

14   ORDERS:

15                                             DISCOVERY

16          Discovery is the process in which one party asks another party to provide relevant

17   information about the case. A party should not file discovery requests or discovery materials

18   with the court unless the party is moving to compel, seeking a protective order, or is otherwise

19   supporting a motion. A party seeking discovery must serve a discovery request on the other

20   party. There are several ways to ask for discovery including: depositions in which one party asks

21   another person questions about the lawsuit; interrogatories in which written questions are served

22   on another party; and requests for production in which a written request to provide documents

23




     PRETRIAL SCHEDULING ORDER - 1
 1   relevent to the lawsuit is served on another party. See Rules 30, 33 and 34 of the Federal Rules

 2   of Civil Procedure.

 3          All discovery in this case must be completed by February 11, 2019. This includes

 4   serving responses to interrogatory questions and requests for production, and the completion of

 5   all depositions. Responses to interrogatory questions and requests for production must be served

 6   not later than 30 days after service of the discovery requests. The serving party, therefore, must

 7   serve his/her discovery requests by January 8, 2019 so that the responding party can answer by

 8   the discovery cut-off. See Rules 33(b) and 34(b)(2) of the Federal Rules of Civil Procedure.

 9                                              MOTIONS

10          A motion is a formal request that asks the Court to take certain action. All argument in

11   support of the motion must be set forth in the motion itself and not in a separate document. See

12   Local Rule CR 7(b)(1). Each motion, together with a proposed order, must be served on the

13   opposing party so that the opposing party has an opportunity to respond. In addition, each

14   motion must state in its caption, right below the motion’s title, a noting date. The noting

15   date is the date the Court will review your motion.

16          •       Note the following motions for the day they are filed: (1) stipulated
                    or agreed motions; (2) motions to file over-length motions or briefs;
17                  (3) motions for reconsideration; (4) joint submissions pursuant to the
                    optional procedure established in CR 37(a)(1)(B); (5) motions for
18                  default and default judgment; and (6) ex parte motions.

19          •       Note all other non-dispositive motions for the third Friday after filing
                    and service of the motion.
20
            •       Note all dispositive motions (dismissal and summary judgment) and
21                  motions for preliminary injunction for the fourth Friday after filing
                    and service of the motion. See Local Rule CR 7(d) for complete rules
22                  on noting dates.

23




     PRETRIAL SCHEDULING ORDER - 2
 1          Any dispositive motion shall be filed and served on or before Wednesday March 13,

 2   2019. If a motion for summary judgment is filed, it is important for the opposing party to note

 3   the following:

 4                    A motion for summary judgment under Rule 56 of the Federal
                      Rules of Civil Procedure will, if granted, end your case.
 5
                      Rule 56 tells you what you must do in order to oppose a motion for
 6                    summary judgment. Generally, summary judgment must be
                      granted when there is no genuine issue of material fact – that is, if
 7                    there is no real dispute about any fact that would affect the result
                      of your case, the party who asked for summary judgment is entitled
 8                    to judgment as a matter of law, which will end your case. When a
                      party you are suing makes a motion for summary judgment that is
 9                    properly supported by declarations (or other sworn testimony), you
                      cannot simply rely on what your complaint says. Instead, you
10                    must set out specific facts in declarations, depositions, answers
                      to interrogatories, or authenticated documents, as provided in
11                    Rule 56(e), that contradict the facts shown in the defendant’s
                      declarations and documents and show that there is a genuine
12                    issue of material fact for trial. If you do not submit your own
                      evidence in opposition, summary judgment, if appropriate,
13                    may be entered against you. If summary judgment is granted,
                      your case will be dismissed and there will be no trial.
14
     Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (emphasis added).
15
            Defendants MUST serve Rand and Wyatt notices concurrently with motions to
16
     dismiss and motions for summary judgment so that pro se prisoner plaintiffs will have fair,
17
     timely and adequate notice of what is required of them in order to oppose those motions. Woods
18
     v. Carey, 684 F3.d 934, 942 (9th Cir. 2012). The Ninth Circuit’s model language for such
19
     notices is noted above. Defendants who do not file and serve, in a separate document, the
20
     required Rand and Wyatt notices may face (a) immediate striking of their motions with leave to
21
     refile and (b) possible monetary sanctions.
22
                                     JOINT PRETRIAL STATEMENT
23




     PRETRIAL SCHEDULING ORDER - 3
 1         A Joint Pretrial Statement deadline will be established at a later date, pending the outcome

 2   of any motions for dismissal or summary judgment.

 3                             PROOF OF SERVICE AND SANCTIONS

 4          All motions, pretrial statements, and other filings must be accompanied by proof that

 5   such documents were served upon the opposing party’s lawyer or upon any party acting pro se.

 6   The proof must show the day and manner of service and may be by written acknowledgment of

 7   service, by certificate of a member of the bar of this court, by affidavit of the person who served

 8   the papers, or by any other proof satisfactory to the court.

 9          Failure to comply with the provisions of this Order can result in dismissal of the case or

10   other appropriate sanctions. The Clerk of Court is directed to send a copy of this Order to

11   plaintiff and to counsel for defendant.

12          DATED this 13th day of November, 2018.

13

14                                                                  A
                                                           BRIAN A. TSUCHIDA
15                                                         Chief United States Magistrate Judge

16

17

18

19

20

21

22

23




     PRETRIAL SCHEDULING ORDER - 4
